Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Non-Final Rejection
This office action is a correction to the previously filed office action dated 04/25/2022.  The previous office action was on an old set of claims.  The amended claims dated 06/05/2019 are rejected herein.  The two sets of claims were nearly identical so the body of the action did not change except with respect to updating the numbering and a new rejection of claim 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “an estimator configured to map an input point that is on a first plane defined by a light amount and a frequency, on a second plane defined by a flow volume of the fluid and a concentration of the fluid”.  The phrase fails to include a subject in reference to what is on a second plane: the input point, the first plane, the frequency, or some undefined element.  Because the phrase is unclear, one of ordinary skill in the art would not be apprised of the claim scope.
Claim 9 recites the phrase “thereby estimating at least one of the flow volume and the concentration”.  The phrase fails to make clear how the “estimating” is performed.  Does the estimator actually perform a calculation in the “estimating”?  If so,  how does the “estimating” step related to the “mapping” step?  One of ordinary skill in the art would not under how the steps are related, or what the scope of the claim comprises.
Claims 10-15 are rejected according to the same rationale as set forth above regarding claim 9.
Additionally, claim 14 discloses “A non-transitory computer readable medium recording a computer program for making a computer, which is provided in a fluid evaluation apparatus”.  The claimed limitations are only drawn to the fluid evaluation apparatus, which is not part of the device being claimed but rather describing the location of either a computer or computer program.  The actual claimed device “A non-transitory computer readable medium” does not have any positively recited structure. Additionally, the preamble states the non-transitory computer readable medium is actively “recording a computer program” which is unclear if this is describing the instructions on the computer readable medium, a method step, or something else.  Finally, the computer program “for making a computer” is confusing.  Generally in the art, a computer readable medium does not record a program to make a computer but rather is the other way around wherein a computer contains a computer readable medium with instructions contained in a program to perform some task. While the body of the claim is drawn to a fluid evaluation apparatus and contains the limitations as the other claims, the preamble requires clarification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tateishi et al. (WO 2013153664 A1, published 10/17/2013).
Regarding claims 9, 13, 14 and 15, Tateishi discloses an apparatus, method, and computer program for fluid evaluation comprising: 
providing an irradiator configured to irradiate a fluid with light (Figure 1; irradiating means 11 irradiates a target 100); 
a light receiver configured to receive scattered light from the fluid and configured to output a light receiving signal (light receiving means 12 capable of receiving the laser light with which the measurement target is irradiated); and 
an estimator configured to map an input point that is on a first plane defined by a light amount and a frequency, on a second plane defined by a flow volume of the fluid and a concentration of the fluid, thereby estimating at least one of the flow volume and the concentration, wherein the light amount and the frequency are respectively indicated by: light amount information, which indicates the light amount of the scattered light included in the light receiving signal, and by frequency information, which indicates the frequency associated with a beat signal caused by a Doppler shift of the light included in the light receiving signal (a first calculating means (146) for calculating a concentration (N) of the fluid from a first received-light signal based on the signal intensity of a received-light signal received by the light-receiving means; and a second calculating means (143) for calculating the flow rate (Q) of the fluid and/or the flow velocity (v) of the fluid from (i) a second received-light signal based on a frequency change in the received-light signal arising due to Doppler shifting of the laser light with which the measurement target is irradiated, and (ii) the concentration calculated by the first calculating means; abstract).
Regarding claim 10, Tateishi discloses wherein said estimator has lattice point information associated with a plurality of lattice points each of which has a known correspondence between a position indicated by the light amount and the frequency on the first plane and a position indicated by the flow volume and the concentration on the second plane, and is configured to map the input point on the second plane, on the basis of a positional relation between the input point on the first plane and a lattice point indicated by the lattice point information (graphed correlations between (1) the light intensity signal and the blood flow concentration when the light receiving element receives the forward scattered light of the laser light, and the light intensity signal and the blood flow concentration when the light receiving element receives the back scattered light of the laser light (2) the flow velocity of blood and the average frequency of a power spectrum according to blood flow concentration, and (3) inclination correction value and intercept correction value applied when calculating the blood flow velocity from the average frequency of a power spectrum, and blood flow concentration; Drawings 3-7).
Regarding claim 11, Tateishi discloses wherein said estimator is 35configured to specify an area to which the input point belongs, from among one or a plurality of areas defined by a plurality of lattice points indicated by the lattice point information from the positional relation, and is configured to map the input point on the second plane by using a transformation coefficient according to the specified are (the computing unit 146 calculates the blood flow rate Q in consideration of the relationship between the average frequency Fm, the blood flow velocity v, and the blood flow rate Q. Specifically, the calculator 146 calculates the average frequency Fm using Equation 1. Here, f is the frequency of the beat signal, and P(f) is the power of the beat signal having the frequency f. Thereafter, the computing unit 146 calculates the blood flow velocity v using Equation 2. However, K is a flow velocity conversion coefficient. Thereafter, the computing unit 146 calculates the blood flow rate Q using Equation 3).
Regarding claim 12, Tateishi discloses wherein said light receiver has a first light receiver configured to receive scattered light that is reflected by the fluid, out of the scattered light, and a second light receiver configured to receive scattered light that is transmitted through the fluid, out of the scattered light, and said estimator is configured to obtain the frequency information from an output signal of the first light receiver, which is a part of the light receiving signal, and is configured to obtain the light amount information from an output signal of the second light receiver, which is another part of the light receiving signal (Figure 8 shows scatter light detector 22 and forward scatter light (transmitted light) detector 12; Fig 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877